Martin, J.,
delivered the opinion of the court.
The plaintiff’s claim for work and labor done by Rillieux for the defendant in erecting certain houses, is resisted on the ground that the houses were not finished and completed ac*680cording to the agreement between the parties: that they were ° ° A leaky and in other respects so inartincially and unskilfully erected that the defendant was warranted by law and accordjng to his contract to refuse to receive and accept them which ® he did accordingly. He claimed a sum in reconvention for moneys advanced on account of Rillieux and for damages.
where there is raised, and the offset and the enquiry is, whether ttoevidence supports the judga cnioseWexamin°ation does not show that the neous, it will he affirmed with costs.
There was judgment for the plaintiff but he was decreed to pay the costo of suit; the Parish Court being of opinion there was no amicable demand proved which was expressly denied by the defendant.
From this judgment the defendant appealed after an unsuccessful effort to obtain a new trial. The plaintiff has prayed that it may he amended, so as to decree the payment of costs by the defendant.
No point of law has been raised, so that the question which the case presents is one oi tact, whether the plaintin has supported his plea by evidence; the parish iudge has concluded r x j ajo that he has, and a close examination of the testimony does 1 J not enable US t() Sa7 he erred’
It is, therefore, ordered, adjudged and decreed, that the 7 7 J ° judgment he affirmed with costs.